Case 9:19-cv-81160-RS Document 221 Entered on FLSD Docket 03/06/2020 Page 1 of 1 -

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 9:19-cy-81160-Smith/Matthewman
: /
Plaintiff, FILED eyed D.C.

MAR 06 2020

ANGELA E. NOBLE
CLERK U.S. DIST. CT.
S.D. OF FLA. - W.P.B.

APPLE INC.,

 

Vv.

CORELLIUM, LLC,

 

 

 

Defendant.

 

 

ORDER GRANTING APPLE’S MOTION TO FILE
UNDER SEAL [DE 219]

THIS CAUSE comes before the Court on Plaintiff, Apple Inc.’s (“Apple”) Motion to File
under Seal Portions of Plaintiff Apple Inc.’s Opposition to Non-Party L3Harris’s Motion to Quash
and Exhibit 1 Attached Thereto (“Motion”) [DE 219]. Being fully advised in the premises, noting
that Corellium LLC and L3Harris Technologies, Inc., do not oppose the relief sought, and noting
that Apple is only moving to seal portions of the documents, it is

ORDERED AND ADJUDGED that Apple’s Motion [DE 219] is hereby GRANTED.
Apple is given leave to file portions of its Opposition to Non-Party L3Harris’s Motion to Quash,
and portions of Exhibit 1 attached thereto, under seal. The sealed materials shall remain under seal
until further Court order.

a

DONE AND ORDERED this G of March, 2020, at West Palm Beach, Palm Beach

County in the Southern District of Florida.

   

WILLIAM MATTHEWMAN
UNITED STATES MAGISTRATE JUDGE
